July 12, 2019

VIA E-FILE

Honorable Nancy Joseph
Eastern District of Wisconsin
United States Federal Building
517 E. Wisconsin Ave. #362
Milwaukee, WI 53202

         RE:    Malicki v. Leman USA, Inc.
                Case No. 17-CV-1674

Dear Magistrate Joseph:

Please be advised that the parties to his case have reached a verbal resolution of the pending
claims. We are putting together the necessary settlement documents and hope to have those to
the Court within the next several weeks. Should, for some reason, we require additional
assistance from the Court, we will advise.

                                                   Very truly yours,

                                                   DeMARK, KOLBE & BRODEK, S.C.

                                                          /s/ Christopher J. Conrad
                                                   By:
                                                          Christopher J. Conrad
                                                          chrisc@dkblaw.com
CJC/ck




                                                                               383828-11948
          Case 2:17-cv-01674-NJ Filed 07/12/19 Page 1 of 1 Document 79
